     Case 6:21-cv-00162-ADA-JCM Document 150 Filed 06/14/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                              WACO DIVISON

JENNILYN SALINAS, MAURICE                 §
LYNNETTE, LINDSEY NGUYEN,                 §
DEANNA LORRAINE, J. CANN et               §
al.                                       §
                                          §
       Plaintiffs.                        §
v.                                        §     CIVIL ACTION NO. 6:21-CV-162
                                          §
NANCY PELOSI, MITCH                       §
McCONNELL, CHUCK SCHUMER,                 §
MARK ZUCKERBERG, et al.                   §
                                          §
       Defendants.                        §     JURY TRIAL REQUESTED


                 AGREED MOTION FOR EXTENSION OF TIME
                   TO RESPOND TO MOTION TO DISMISS
                       [relates to Document No. 148)

      COME NOW, Jennilyn Salinas, Maurice Lynnette, Lindsey Nguyen, J. Cann,

“P.P.,” “D.D.,” “T.M.,” “S.M.,” and “M.L.” (collectively, “Plaintiffs”), by and through

their attorney, Paul M. Davis, to bring this Agreed Motion for Extension of Time to

Respond to Defendants DSCC and DCCC’s Motion to Dismiss (the “Committees”),

and respectfully represent the following:

 A. BACKGROUND

      1.     On May 28, 2021, the clerk entered a default against the Committees

for their failure to respond to service of the above-captioned lawsuit.

      2.     On June 6, 2021, Plaintiffs agreed with counsel for the Committees not

to oppose the Committees’ motion to set aside the default in exchange for the
     Case 6:21-cv-00162-ADA-JCM Document 150 Filed 06/14/21 Page 2 of 3




Committees agreement to allow Plaintiffs 30 days to respond to any motion to dismiss

filed by the Committees. This agreement was confirmed by email on June 6, 2021.

      3.     The Committees filed their Motion to Dismiss (Doc. No. 148) (the

“Committees’ Motion”) on June 11, 2021.

      4.     Plaintiffs have a voluminous amount of evidence and information to

review and organize in preparation for filing their response to the Committees’

Motion.

      5.     30 days from June 11, 2021 falls on July 11, 2021, which is a Sunday.

Fed. R. Civ. P. 6(a)(1)(C) provides that if a deadline falls on a Sunday, it shall be

extended to the fall on the next business day.

      6.     Therefore, pursuant to the agreement between the parties, Plaintiffs

hereby request that the Court extend Plaintiffs’ deadline to respond to the

Committees’ Motion to Monday, July 12, 2021.

      7.     Pursuant to the agreement between the parties and Fed. R. Civ. P.

6(a)(1)(C), Plaintiffs hereby requires that the Court extend Plaintiffs’ deadline to

respond to the Committees’ Motion to July 12, 2021.

      WHEREFORE, Plaintiffs pray the Court extend Plaintiffs’ deadline to

respond to the Motion to Dismiss to July 12, 2021.

      Respectfully submitted this June 14, 2021.

                                       /s/ Paul M. Davis
                                       Paul M. Davis
                                       Texas Bar Number 24078401
                                       paul@fireduptxlawyer.com
                                       PAUL M. DAVIS & ASSOCIATES, P.C.
                                       5720 Frisco Square Blvd., Apt. 2066
     Case 6:21-cv-00162-ADA-JCM Document 150 Filed 06/14/21 Page 3 of 3




                                      Frisco, TX 75034
                                      Phone: 469-850-2930

                                      ATTORNEY FOR PLAINTIFFS


                        CERTIFICATE OF CONFERENCE

      I conferenced with counsel for the Committees by email on July 6, 2021 and
counsel for the Committees agreed by email to extend Plaintiffs deadline to respond
to their Motion to Dismiss by 30 days.

                                      /s/ Paul M. Davis
                                      Paul M. Davis


                           CERTIFICATE OF SERVICE

      I certify that I have served the foregoing motion on all counsel of record who
have made appearances in this action to date via the court’s ECF notification system
on June 14, 2021.

                                      /s/ Paul M. Davis
                                      Paul M. Davis
